DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 17-18, 24-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Publication 2006/0049604) in view of Abe et al. (US Publication 2013/0113145).
In regards to claims 15, 18 and 24, Okamoto et al. discloses the claimed limitations including a spring element (32) for a vehicle shock absorber, comprising:
a longitudinal axis (L); and
a basic body which extends along the longitudinal axis and is resiliently deformable between an uncompressed basic state and a state compressed in a 
wherein the end side of the basic body includes an encircling end edge (23e) in the basic state; and,
wherein the contact surface is partially or completely structured with a structuring that extends radially outside and inside the end edge with respect to the longitudinal axis and provides increased adhesion capacity outside and inside the end edge;
wherein the cavity includes at least one cross-sectional tapering;
wherein the structured contact surface extends at least as far as the cross-sectional tapering; and,
wherein the cross-sectional tapering is longitudinally spaced from the end edge;
wherein the basic body includes at least one encircling groove (32e) spaced apart from the end side, wherein the structured contact surface extends (at least) as far as the groove;
wherein the basic body is partially or completely composed of an elastomer. 

In regards to claims 15, 18, 24, 26 and 29-30, Okamoto et al. discloses the claimed limitations excluding wherein the cross-sectional tapering is longitudinally spaced from the end edge.
Abe discloses several alternative, previously known, cavity cross-sectional arrangements including the arrangement shown in Figure 4 which is comprised of a series of repeating interior tapering sections. Considering the second and third tapering 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the spring element of Okamoto et al. in view of the teachings of Abe et al. to include a repeating interior cross-sectional tapering arrangement since it is a known alternative interior arrangement of a similar spring element and it would have been obvious to try.

In regards to claims 25, 27-28 and 32-33, Okamoto et al. discloses the claimed limitations including a vehicle shock absorber (as detailed above); yet,
excluding the cross-sectional tapering is longitudinally spaced from the end edge and a shock absorber arrangement including a damper bearing and cap.
Abe et al. discloses longitudinally spaced cross-sectional tapering (see previous section for claims 15, 18, 24, 26 and 29-31) and furthermore Abe et al. discloses a damper (17) with a damper bearing (e.g. 66 or 62 or 63 or 46 or 68) and a damper cap (37).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Wolff in view of the teachings of Abe et al. to include a damper bearing so as to provide a secure means of retaining the damper to the vehicle, supporting the back side of the spring element and a damper cap and/or bump plate so as to ensure proper engagement between the spring element and damper and ensure proper transfer of forces between the elements and as the structures are old and well known in the vehicle art.

In regards to claim 17, Okamoto et al. in view of Abe et al. discloses the claimed limitations except for the specific dimension ranges.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have provided an average peak to valley height within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 15, 17-18, 20-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (US Publication 2011/0140326) in view of Abe et al. (US Publication 2013/0113145).
In regards to claims 15, 18, 20-24, 26 and 29-30, Wolff discloses the claimed limitations including a spring element for a vehicle shock absorber, comprising:
a longitudinal axis; and
a basic body which extends along the longitudinal axis and is resiliently deformable between an uncompressed basic state and a state compressed in a direction of the longitudinal axis, and including an end side including contact surface configured for contact against a damper cap (Examiner notes that this is intended use and not a positive recitation) of the vehicle shock absorber;
wherein the end side of the basic body includes an encircling end edge (xx) in the basic state; and,

wherein the basic body is configured as a hollow body and includes a cavity (e.g. empty region inside of the tapered region) in a direction of the longitudinal axis, or coaxially with respect to the longitudinal axis,
wherein the cavity includes at least one cross-sectional tapering (Reference is made to Figures 2 and 4), and
wherein the structured contact surface extends at least as far as the cross-sectional tapering (in the width direction; Reference is made Figures 2 and 4; Examiner notes that the structured contact surface is not disclosed as extending through the entirety of the cross-sectional tapering only “at least as far as the cross-sectional tapering”, as such the structured contact surface extending into the cross-sectional tapering is sufficient to meet the recited limitations);
a vehicle shock absorber comprising: a spring element being configured according to the above limitations;
wherein the basic body includes at least one encircling groove spaced apart from the end side, wherein the structured contact surface (including the taper) extends as far as the groove (Reference is made to Figure 4);

wherein a total of three projections are formed on the end side of the basic body, the projections defining a surface, which is reduced to three partial surfaces, for contacting the damper cap (Examiner notes that the limitations are open ended and as such the prior art disclosing four projections reads on the limitations as it does not preclude more than three projections);
wherein the surface of the depressions is partially or completely structured (Reference is made to Figure 4);
wherein the depressions run at an angle of 20° to 150° to the longitudinal axis (e.g. 90°);
wherein the basic body is partially or completely composed of an elastomer (Reference is made to Paragraph 0022). 

In regards to claims 15, 18, 20-24, 26 and 29-30, Wolff discloses the claimed limitations excluding wherein the cross-sectional tapering is longitudinally spaced from the end edge.
Abe discloses several alternative, previously known cavity cross-sectional arrangements including the arrangement shown in Figure 4 which is comprised of a series of repeating interior tapering sections. Considering the second and third tapering 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the spring element of Wolff in view of the teachings of Abe et al. to include a repeating interior cross-sectional tapering arrangement since it is a known alternative interior arrangement of a similar spring element and it would have been obvious to try.

In regards to claims 25, 27-28 and 32-33, Wolff discloses the claimed limitations including a vehicle shock absorber (Reference is made to Paragraph 0001), comprising:
a spring element (Reference is made to Figures 1-2 and 4) including:
a basic body which extends along the longitudinal axis and is resiliently deformable between an uncompressed basic state and a state compressed in the direction of the longitudinal axis, and
which includes an end side (Reference is made to Figure 4) including a contact surface configured for contact against the damper cap of the vehicle shock absorber,
wherein the end side of the basic body includes an encircling end edge in the basic state, and
wherein the contact surface is partially or completely structured (Reference is made to Figure 4) with a structuring that extends radially outside and inside the end edge with respect to the longitudinal axis (Reference is made 
wherein the basic body is configured as a hollow body and includes a cavity (e.g. empty region inside of the tapered region) in a direction of the longitudinal axis, or coaxially with respect to the longitudinal axis,
wherein the cavity includes at least one cross-sectional tapering (Reference is made to Figures 2 and 4), and
wherein the structured contact surface extends at least as far as the cross-sectional tapering (in the width direction; Reference is made Figures 2 and 4; Examiner notes that the structured contact surface is not disclosed as extending through the entirety of the cross-sectional tapering only “at least as far as the cross-sectional tapering”, as such the structured contact surface extending into the cross-sectional tapering is sufficient to meet the recited limitations);
a vehicle, comprising a number of vehicle shock absorbers, wherein at least one or all of the vehicle shock absorbers are configured according to the above limitations (Reference is made to Paragraph 0001)
a spring element as a main shock absorber or as an additional spring in a vehicle shock absorber, the spring element configured according to the above limitations (Reference is made to Paragraph 0001).

In regards to claims 25, 27-28 and 32-33, Wolff discloses the claimed limitations excluding the cross-sectional tapering is longitudinally spaced from the end edge and a 
Abe et al. discloses longitudinally spaced cross-sectional tapering (see previous section for claims 15, 18, 20-24 and 26) and furthermore Abe et al. discloses a damper (17) with a damper bearing (e.g. 66 or 62 or 63 or 46 or 68) and a damper cap (37).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Wolff in view of the teachings of Abe et al. to include a damper bearing so as to provide a secure means of retaining the damper to the vehicle, supporting the back side of the spring element and a damper cap and/or bump plate so as to ensure proper engagement between the spring element and damper and ensure proper transfer of forces between the elements and as the structures are old and well known in the vehicle art.

In regards to claim 17, Wolff in view of Abe et al. discloses the claimed limitations except for the average peak to valley height range.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have provided an average peak to valley height within the claimed range for a spring element of more compact size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.



Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.  The newly added limitations have been fully addressed above.
Examiner notes that regarding the limitations “the contact surface partially or completely structured with a structuring” does not require the entire surface to be completely structured or to have a specific or homogenous structuring.
In regards to “provides increased adhesion capacity”, Paragraph 0007 of the publication appears to be mixing coefficient of friction and reduction in noise/vibration and interlocking with adhesion capacity.  The coefficient of friction depends on the materials used and the relative friction therebetween would be determined by the coefficient of friction the contact surface area and normal forces thereto.  Reduction in noise and vibration would have a variety of factors not the least of which would be the base material selected.  Interlocking the surfaces between the spring element and an unspecified shape damper cap would require the specifics of both surfaces to be known, as to whether any structuring would increase interlocking between the relative surfaces.  As the damper cap is an unspecified shape and material and the manner of providing increased adhesion capacity covers a relatively broad scope, the structuring of the prior art may be said to provide increased adhesion capacity for the respective contact surfaces versus alternative pairings of surfaces.
In regards to “one or more inward cross-sectional tapering” and arguments related thereto, there is nothing to preclude the inward cross-sectional tapering being formed as disclosed in Abe et al.
Allowable Subject Matter
Claim(s) 16 and 34 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616